 

Exhibit 10.1

 



AMENDMENT AGREEMENT

 

THIS AMENDMENT AGREEMENT (the “Agreement”) is dated as of August 13, 2014, by
and between Immune Pharmaceuticals Inc., a Delaware corporation with offices
located at Cambridge Innovation Center, One Broadway, 14th Floor, Cambridge, MA
02142 (the “Company”), and the investor signatory hereto (the “Investor”).

 

WHEREAS:

 

A. The Company, the Investor and certain other investors (the “Other Investors”
and together with the Investor, the “Investors”) are parties to that certain
Securities Purchase Agreement, dated as of March 10, 2013 (the “Existing
Securities Purchase Agreement”), pursuant to which, among other things, the
Investor purchased from the Company (i) certain shares of the Company’s Series C
8% Convertible Preferred Stock (the “Preferred Stock”), (ii) a five-year warrant
to purchase up to a number of shares of common stock, par value $0.0001 per
share, of the Company (the “Common Stock”) set forth next to the Investor’s name
on Schedule I attached hereto at an original exercise price of $4.25 (the “$4.25
Warrants”), and (iii) a five-year warrant to purchase up to a number of shares
of Common Stock set forth next to the Investor’s name on Schedule I attached
hereto at an original exercise price of $5.10 (the “$5.10 Warrants”).
Immediately prior to the execution of this Agreement, the exercise price of the
$4.25 Warrants is, as previously adjusted, $3.39 per share of Common Stock and
the exercise price of the $5.10 Warrants is, as previously adjusted, $4.07 per
share of Common Stock and the number of shares of Common Stock that remain
exercisable pursuant to such Warrants are set forth next to the Investor’s name
on Schedule I attached hereto.

 

B. The Company and the Investor desire to enter into this Agreement, pursuant to
which, among other things, (i) the Company and the Investor shall amend and
restate the $4.25 Warrants and the $5.10 Warrants to reduce the exercise prices
thereof, and reflect anti-dilution adjustments that have occurred and modify
certain anti-dilution provisions for subsequent offerings in the $4.25 Warrants
and the $5.10 Warrants, and (ii) the Company shall issue to the Investor shares
of the Company’s Common Stock as set forth next to the Investor’s name on
Schedule I attached hereto.

 

C. Each of the Other Investors are executing agreements identical to this
Agreement (other than proportional changes in the numbers reflecting (x) such
different number of Restated Series A Warrants and Restated Series B Warrants
exercisable into such different number of shares of Common Stock issuable to
each such Other Investor for the $4.25 Warrant and the $5.10 Warrant,
respectively, in each case, pursuant to separate agreements dated of even date
herewith) (the “Other Agreements,” and together with this Agreement, the
“Agreements”).

 

D. Capitalized terms used but not otherwise defined herein shall have the
meanings as set forth in the Existing Securities Purchase Agreement as amended
hereby.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:

 

1. AMENDMENT AND RESTATEMENT OF WARRANTS; ISSUANCE OF SHARES.

 

1.1 Amendment and Restatement. Immediately upon the execution of all the
Agreements (the “Effective Date”), (A) the $4.25 Warrants currently held by the
Investor shall be amended and restated in the form attached hereto as Exhibit A
(the “Restated Series A Warrants”), which Restated Series A Warrants shall have
an initial exercise price of $3.00 per share and be exercisable for up to a
number of shares of Common Stock set forth next to the Investors name on
Schedule I attached hereto and, (B) the $5.10 Warrants currently held by the
Investor shall be amended and restated in the form attached hereto as Exhibit A
(the “Restated Series B Warrants”), which Restated Series B Warrants shall have
an initial exercise price of $3.50 per share and be exercisable for up to a
number of shares of Common Stock set forth next to the Investor’s name on
Schedule I attached hereto.

 

1.2 Delivery of New Warrant Certificates. Upon the Effective Date, the Investor
shall have the right to exercise the Restated Series A Warrant and Restated B
Warrant on the amended and restated terms without having received a new
certificate evidencing such warrants. Within three (3) Trading Days of receipt
by the Company of the Investor’s original certificates evidencing the $4.25
Warrant and the $5.10 Warrant, the Company shall deliver or cause to be
delivered to the Investor certificates for the Restated Series A Warrant and the
Restated Series B Warrant.

 



1

 

 

1.3 Issuance of Shares. Within five (5) Trading Days following the Effective
Date, the Company shall deliver or cause to be delivered to the Investor shares
of Common Stock as set forth next to the Investor’s name on Schedule I attached
hereto (the “Shares”).

 

1.4 Legends. The Investor understands that the Shares are not, and will not be,
registered under the Securities Act, or the securities laws of any state and,
accordingly, each certificate, if any, representing such Shares shall bear a
legend substantially similar to the following:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, (THE “SECURITIES ACT”) OR ANY STATE SECURITIES LAWS.
THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT
AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. HOLDERS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN THE FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.”

 

2.  TRANSACTION DOCUMENTS.

 

2.1 Transaction Documents. Except as otherwise expressly provided herein, the
Existing Securities Purchase Agreement and each other Transaction Document, is,
and shall continue to be, in full force and effect.

 

3. REPRESENTATIONS AND WARRANTIES

 

3.1 Investor Representations and Warranties. The Investor hereby represents and
warrants to the Company as follows:

 

(a) Organization; Authority. The Investor is either an individual or an entity
duly incorporated or formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation with full capacity,
right, corporate, partnership, limited liability company or similar power and
authority, as applicable, to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder. The execution and delivery of this Agreement and performance by the
Investor of the transactions contemplated by this Agreement have been duly
authorized by all necessary corporate, partnership, limited liability company or
similar action, as applicable, on the part of the Investor. This Agreement has
been duly executed by the Investor, and when delivered by the Investor in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of the Investor, enforceable against it in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

(b) Understandings or Arrangements. The Investor is acquiring the Shares
hereunder as principal for its own account and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Shares (this representation and warranty not limiting
the Investor’s right to sell the Shares in compliance with applicable federal
and state securities laws). The Investor is acquiring the Shares hereunder in
the ordinary course of its business.

 

(c) Reliance on Exemptions. The Investor understands that the Shares are being
offered and sold to in reliance upon specific exemptions from the registration
requirements of the Securities Act and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Investor’s compliance
with, the representations, warranties, covenants, agreements, acknowledgments
and understandings of the Investor contained in this Agreement in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Shares.

 

(d) Risk of Loss. The Investor understands that its investment in the Shares
hereunder involves a significant degree of risk, and the Investor has full
cognizance of and understands all of the risk factors related to its purchase of
the Shares, including, but not limited to, those risk factors including in the
SEC Reports. The Investor understands that no representation is being made as to
the future value of the Shares.

 



2

 

 

(e) Investor Status. At the time the Investor was offered the Shares hereunder,
it was, and as of the date hereof it is, either: (i) an “accredited investor” as
defined in Rule 501 of Regulation D promulgated under the Securities Act or (ii)
a “qualified institutional buyer” as defined in Rule 144A under the Securities
Act. The Investor is not required to be registered as a broker-dealer under
Section 15 of the Exchange Act.

 

(f) Experience of the Investor. The Investor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment. The Investor is able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment.

 

3.2 Company Representations and Warranties. The Company represents and warrants
to the Investor as follows:

 

(a) Organization and Qualification. The Company is an entity duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or organization, with the requisite power
and authority to own and use its properties and assets and to carry on its
business as currently conducted. The Company is not in violation nor default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. The Company
is duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, could not have or reasonably be expected to result in a Material Adverse
Effect and no Proceeding has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.

 

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated have been duly authorized by
all necessary action on the part of the Company and no further action is
required by the Company, the Board of Directors or the Company’s stockholders in
connection herewith. This Agreement has been (or upon delivery will have been)
duly executed by the Company and, when delivered in accordance with the terms
hereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(c) No Conflicts. The execution, delivery and performance by the Company of this
Agreement, the issuance and sale of the securities hereunder and the
consummation by it of the transactions contemplated hereby do not and will not:
(i) conflict with or violate any provision of the Company’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Company, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing a Company debt or otherwise) or other
understanding to which the Company is a party or by which any property or asset
of the Company is bound or affected, or (iii) conflict with or result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company is
subject, or by which any property or asset of the Company is bound or affected;
except in the case of each of clauses (ii) and (iii), such as could not have or
reasonably be expected to result in a Material Adverse Effect.

 



3

 

 

(d) Other Investors; Registration. Schedule I shall include a complete and final
list of all Restated Series A Warrants and Restated Series B Warrants being
issued to Investors and the Company shall have not entered into any agreement or
understanding with any Other Investor that would provide for different
(disproportional or otherwise) rights or consideration than what is being
offered to the Investor hereunder nor shall there any be any side or other
letters, agreements or understandings with any other Investor not provided for
in this Agreement (adjusted ratably). The registration statement on Form S-1,
Commission File No. 333-195251 shall remain effective and available for the
resale of the shares underlying the Restated Series A Warrants and Restated
Series B Warrants immediately following the Effective Date and the Company shall
use its reasonable best efforts to cause such registration statement to remain
available to the Investor.

 

(e) Issuance of the Shares. The Shares to be issued hereunder are duly
authorized and, when issued and paid for in accordance with this Agreement, will
be duly and validly issued, fully paid and nonassessable, free and clear of all
liens imposed by the Company.

 

4.  TERMINATION.

 

On or before 9:30 a.m., New York time, on the first (1st) Business Day following
the Effective Date, the Company shall file a Current Report on Form 8-K
describing all the material terms of the transactions contemplated by the
Agreement in the form required by the Securities Exchange Act of 1934, as
amended, and attaching this Agreement and the form of the Restated Series A
Warrant and Restated Series B Warrant thereto as exhibits (including all
attachments, the “8-K Filing”). From and after the issuance of the 8-K Filing,
the Company shall have disclosed all material, non-public information (if any)
delivered to any of the Investors by the Company in connection with the
transactions contemplated by this Agreement. On or before 9:30 a.m., New York
time, on the Effective Date, the Company shall file a Current Report on Form 8-K
certifying that the Amendment has been consummated.

 

5. TERMINATION.

 

In the event that the Effective Date does not occur on or before August 13,
2014, the nonbreaching party shall have the option to terminate this Agreement
with respect to such breaching party at the close of business on such date
without liability of any party to any other party. Upon such termination, the
terms hereof shall be null and void and the parties shall continue to comply
with all terms and conditions of the Transaction Documents, as in effect prior
to the execution of this Agreement.

 

6. MISCELLANEOUS.

 

6.1 No Commissions. Neither the Company nor the Investor has paid or given, or
will pay or give, to any person, any commission or other remuneration, directly
or indirectly, in connection with the transactions contemplated by this
Agreement.

 

6.2 Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.

 

6.3 Amendment. This Agreement may only be amended by a written instrument
executed by each of the parties hereto.

 

6.4 Execution in Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall constitute one and the same agreement, and shall become
effective when one or more counterparts has been signed by each of the parties
hereto and delivered to each of the other parties hereto. Delivery of a signed
counterpart of this Agreement by facsimile or email/pdf transmission shall
constitute valid and sufficient delivery thereof.

 

[The remainder of the page is intentionally left blank]

 



4

 

 



IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature pages to this Agreement to be duly executed as of the date first
written above.



           

COMPANY:



 

IMMUNE PHARMACEUTICALS INC. 

 

   

 

 

By:  



        Name:   Dr. Daniel G. Teper       Title:   Chief Executive Officer   

 



5

 



 

      IN WITNESS WHEREOF, the Investor and the Company have caused their
respective signature pages to this Agreement to be duly executed as of the date
first written above.

 

 

Name of Investor: ________________________________________________________

 

Signature of Authorized Signatory of Investor:
__________________________________

 

Name of Authorized Signatory:
____________________________________________________

 

Title of Authorized Signatory:
_____________________________________________________

 

Email Address of Authorized Signatory:
_____________________________________________

 

Facsimile Number of Authorized Signatory:
__________________________________________

 

Address for Notice to Investor:

 

 

Address for Delivery of Certificates to Investor (if not same as address for
notice):

 

 

$4.25 Warrants:

 

$5.10 Warrants:

 

Restated Series A Warrants:

 

Restated Series B Warrants:

 

Shares of Common Stock:

 



6

 



 

Schedule I

 

   Original March Warrants   After Registration Explosion   New Warrant (reflect
amount and price adj.)   Aug - New Registered Shares  March 2014 Pipe Warrants 
$4.25   $5.10     Total    $3.39   $4.07     Total    $3.00   $3.50     Total   
  Total   MMCAP International Inc. SPC   367,647    367,647    735,294  
 461,255    461,255    922,509    520,833    535,714    1,056,548    49,020 
Sabby Healthcare   161,765    161,765    323,529    202,952    202,952  
 405,904    229,167    235,714    464,881    21,569  Sabby Volatility Warrant 
 73,529    73,529    147,059    92,251    92,251    184,502    104,167  
 107,143    211,310    9,804  Capital Ventures International   150,000  
 150,000    300,000    188,192    188,192    376,384    212,500    218,571  
 431,071    20,000  Sio Partners, LP   82,205    82,205    164,410    103,136  
 103,136    206,271    116,457    119,785    236,242    10,961  Sio Partners QP,
LP   14,168    14,168    28,336    17,775    17,775    35,551    20,071  
 20,645    40,716    1,889  Sio Partners Offshore, Ltd.   50,686    50,686  
 101,371    63,591    63,591    127,182    71,805    73,856    145,661    6,758 
Nyenburgh Holding B.V.   58,824    58,824    117,647    73,801    73,801  
 147,601    83,333    85,714    169,048    7,843  Stourbridge Investments LLC 
 14,706    14,706    29,412    18,450    18,450    36,900    20,833    21,429  
 42,262    1,961  Cranshire Capital Master Fund, Ltd.   44,118    44,118  
 88,235    55,351    55,351    110,701    62,500    64,286    126,786    5,882 
Equitec Specialists, LLC   14,706    14,706    29,412    18,450    18,450  
 36,900    20,833    21,429    42,262    1,961  Chardan Capital Markets LLC 
 23,442    23,442    46,884    29,411    29,411    58,821    33,209    34,158  
 67,368    3,126  JMM Foundation, Inc.   14,706    14,706    29,412    18,450  
 18,450    36,900    20,833    21,429    42,262    1,961  DAFNA Lifescience
L.P.   38,235    38,235    76,471    47,970    47,970    95,941    54,167  
 55,714    109,881    5,098  DAFNA Lifescience Select L.P.   28,676    28,676  
 57,353    35,978    35,978    71,956    40,625    41,786    82,411    3,824 
DAFNA Lifescience Market Neutral L.P.   6,618    6,618    13,235    8,303  
 8,303    16,605    9,375    9,643    19,018    882  Framboise Trading Limited 
 147,059    147,059    294,118    184,502    184,502    369,004    208,333  
 214,286    422,619    19,608 

 



7

 

 



Melini Capital   73,529    73,529    147,059    92,251    92,251    184,502  
 104,167    107,143    211,310    9,804  Business Assets Corp.   73,529  
 73,529    147,059    92,251    92,251    184,502    104,167    107,143  
 211,310    9,804  Paul Benichou   73,529    73,529    147,059    92,251  
 92,251    184,502    104,167    107,143    211,310    9,804  Giliana Niffeler 
 22,059    22,059    44,118    27,675    27,675    55,351    31,250    32,143  
 63,393    2,941  Michael Tordjman   15,074    15,074    30,147    18,911  
 18,911    37,823    21,354    21,964    43,318    2,010  Frank Allouch 
 14,706    14,706    29,412    18,450    18,450    36,900    20,833    21,429  
 42,262    1,961  Rahul Singhvi   7,353    7,353    14,706    9,225    9,225  
 18,450    10,417    10,714    21,131    980  Daniel Teper   8,824    8,824  
 17,647    11,070    11,070    22,140    12,500    12,857    25,357    1,176 
Isaac Kobrin   8,824    8,824    17,647    11,070    11,070    22,140  
 12,500    12,857    25,357    1,176  David Sidransky   5,882    5,882  
 11,765    7,380    7,380    14,760    8,333    8,571    16,905    784  René
Lerer   2,938    2,938    5,875    3,685    3,685    7,371    4,161    4,280  
 8,442    392  Daniel Kazado   2,938    2,938    5,875    3,685    3,685  
 7,371    4,161    4,280    8,442    392  Marc Rothenberg   5,735    5,735  
 11,471    7,196    7,196    14,391    8,125    8,357    16,482    765  Jean
Kadouche   2,941    2,941    5,882    3,690    3,690    7,380    4,167  
 4,286    8,452    392  Oppenheim Asset Management   36,765    36,765  
 73,529    46,125    46,125    92,251    52,083    53,571    105,655    4,902 
IPConcept   14,706    14,706    29,412    18,450    18,450    36,900    20,833  
 21,429    42,262    1,961  Medical Strategy GmbH   7,353    7,353    14,706  
 9,225    9,225    18,450    10,417    10,714    21,131    980  Hauck &
Aufhäuser Banquiers   2,938    2,938    5,875    3,685    3,685    7,371  
 4,161    4,280    8,442    392  Michal Ayalon Soffer   2,941    2,941  
 5,882    3,690    3,690    7,380    4,167    4,286    8,452    392  Adam
Foley-Comer   2,941    2,941    5,882    3,690    3,690    7,380    4,167  
 4,286    8,452    392  Sarit Steinberg   2,941    2,941    5,882    3,690  
 3,690    7,380    4,167    4,286    8,452    392  Danit Shema   843    843  
 1,685    1,057    1,057    2,114    1,194    1,228    2,422    112  Oshrat
Harush Frenkel   421    421    843    529    529    1,057    597    614  
 1,211    56  Ze'ev Hamber   147    147    294    185    185    369    208  
 214    423    20  Sub Total   1,680,945    1,680,945    3,361,890  
 2,108,938    2,108,939    4,217,876    2,381,342    2,449,380    4,830,715  
 224,126 

 



8

 